Order entered November 14, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00022-CV

           DEEPA CHINTAM A/K/A DEEPA ADEMA, Appellant

                                        V.

                     BHOOMANNA CHINTAM, Appellee

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-15178

                                     ORDER

      Before the Court is appellant’s November 10, 2022 motion requesting an

extension of time to file an amended brief following supplementation of the clerk’s

record. We GRANT the motion as follows. We ORDER Dallas County District

Clerk Felicia Pitre to file, on or before November 21, 2022, a supplemental clerk’s

record containing: “Submission of Letter from S.C. and Request to Reopen

Testimony” filed on October 11, 2021.
        We ORDER appellant to file any amended brief on or before November 30,

2022.

        We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Pitre and all parties.


                                          /s/   BILL PEDERSEN, III
                                                JUSTICE